Case 4:19-cv-00655-BSM Document 27-10 Filed 08/12/20 Page 1 of 2




                                           EXHIBIT J

                                                                       Confidential
                                                               Produced Subject to
                      PCSSD; Warren 1451                          Protective Order
Case 4:19-cv-00655-BSM Document 27-10 Filed 08/12/20 Page 2 of 2




                                                                       Confidential
                                                               Produced Subject to
                      PCSSD; Warren 1452                          Protective Order
